Filed 04/25/19                                     Case 19-21640                                               Doc 27



                                        UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF CALIFORNIA


           In re                                         )   Case No. 19-21640 - B - 13
           Debora Leigh Miller-Zuranich,                 )   Docket Control No.
                              Debtor.                    )   Document No. 9
                                                         )   Date: 04/23/2019
                                                         )   Time: 1:00 PM
                                                         )   DEPT: B



                                                        Order


           The motion is ORDERED GRANTED for reasons stated in the ruling
           appended to the minutes.


                       April 25, 2019




           [9] - Motion/Application to Extend Deadline to File Schedules or Provide Required Information.
           The case trustee and the U.S. Trustee have been given electronic notice of the Ex Parte Motion as
           required by FRBP 1007(c). Filed by Debtor Debora Leigh Miller-Zuranich (kwis)
